IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


DONNA MARIE PRICE,                      : No. 53 EAL 2016
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
WORKERS' COMPENSATION APPEAL            :
BOARD (SCHOOL DISTRICT OF               :
PHILADELPHIA),                          :
                                        :
                 Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.